Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 05/03/2022.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract, the specification and claims 1, 3, 5, 7, 11 and 19 has been amended.  Claims 2 and 18 have been canceled.  Claims 1, 3-17 and 19-20 are pending in the application.
Information Disclosure Statement

2.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 04/26/2022.  The information disclosed therein was considered.
Response to Argument
3.	Applicant’s arguments filed on 05/03/2022 with respected to the rejection of Kang Kyoung-Tae. have been fully considered and are persuasive (see pages 10-11 of an amendment filed 05/03/22).  The rejection of Kang Kyoung-Tae. has been withdrawn.
Allowable Subject Matter
4.	Claims 1, 3-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Kang Kyoung-Tae, Miller Theodore J and Watanable Miyoichi taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “the second amplifier includes a first transistor having a gate electrically connected to a first node of the first amplifier, a second transistor having a gate electrically connected to a second node of the first amplifier, a third transistor disposed adjacent to a drain of the first transistor, a fourth transistor disposed adjacent to a drain of the second transistor, and a time constant providing circuit electrically connected between (1) a gate of the third transistor and (2) a drain of the third transistor and a gate of the fourth transistor, and the time constant providing circuit includes a resistance element having a first end electrically connected to the gate of the third transistor and a second end electrically connected to the drain of the third transistor and the gate of the fourth transistor” in a semiconductor integrated circuit as claimed in the independent claim 1.  Claims 3-10, 15 and 20 are also allowed because of their dependency on claim 1; or
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to “the second amplifier includes a first transistor having a gate electrically connected to a first node of the first amplifier, a second transistor having a gate electrically connected to a second node of the first amplifier, a third transistor disposed adjacent to a drain of the first transistor, a fourth transistor disposed adjacent to a drain of the second transistor, and a time constant providing circuit electrically connected between (1) a gate of the third transistor and (2) a drain of the third transistor and a gate of the fourth transistor, and the first amplifier includes a fifth transistor having a drain electrically connected to the first node and a gate that receives a reference signal, and a sixth transistor having a drain electrically connected to the second node, and a gate that receives a data signal” in a semiconductor integrated circuit as claimed in the independent claim 11.  Claims 13 and 16 are also allowed because of their dependency on claim 11; or
Per claim 12: there is no teaching, suggestion, or motivation for combination in the prior art to “the second amplifier includes 6Application No. 17/121,231 Reply to Office Action of February 3, 2022 a first transistor having a gate electrically connected to a first node of the first amplifier, a second transistor having a gate electrically connected to a second node of the first amplifier, a third transistor disposed adjacent to a drain of the first transistor, a fourth transistor disposed adjacent to a drain of the second transistor, and a time constant providing circuit electrically connected between (1) a gate of the third transistor and (2) a drain of the third transistor and a gate of the fourth transistor, and the first amplifier includes a fifth transistor having a drain electrically connected to the first node and a gate that receives a first data signal, and a sixth transistor having a drain electrically connected to the second node, and a gate that receives a second data signal” in a semiconductor integrated circuit as claimed in the independent claim 8.  Claims 14 and 17 are also allowed because of their dependency on claim 12; or
Per claim 19: there is no teaching, suggestion, or motivation for combination in the prior art to “an inverter electrically connected to the second amplifier, wherein the second amplifier includes a first transistor having a gate electrically connected to a first node of the first amplifier, a second transistor having a gate electrically connected to a second node of the first amplifier, a third transistor disposed adjacent to a drain of the first transistor, a fourth transistor disposed adjacent to a drain of the second transistor, and 8Application No. 17/121,231 Reply to Office Action of February 3, 2022 a time constant providing circuit electrically connected between (1) a gate of the third transistor and (2) a drain of the third transistor and a gate of the fourth transistor, and the inverter includes an input node electrically connected to the drain of the second transistor and a drain of the fourth transistor” in a semiconductor integrated circuit as claimed in the independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.